
	
		II
		Calendar No. 363
		112th CONGRESS
		2d Session
		S. 237
		[Report No. 112–159]
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mrs. McCaskill (for
			 herself, Ms. Collins, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 24 (legislative
			 day, April 23), 2012
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend title 31, United States Code, to
		  enhance the oversight authorities of the Comptroller General, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Accountability Office
			 Improvement Act of 2011.
		2.Authority to
			 obtain information
			(a)Authority To
			 obtain recordsSection 716 of title 31, United States Code, is
			 amended in subsection (a)—
				(1)by striking
			 (a) and inserting (2); and
				(2)by inserting
			 after the section heading the following:
					
						(a)(1)The Comptroller General
				is authorized to obtain such agency records as the Comptroller General requires
				to discharge his duties (including audit, evaluation, and investigative
				duties), including through the bringing of civil actions under this section. In
				reviewing a civil action under this section, the court shall recognize the
				continuing force and effect of the authorization in the preceding sentence
				until such time as the authorization is repealed pursuant to
				law.
							.
				(b)CopiesSection
			 716(a) of title 31, United States Code, as amended by subsection (a), is
			 further amended in the second sentence of paragraph (2) by striking
			 inspect an agency record and inserting inspect, and make
			 and retain copies of, an agency record.
			3.Administering
			 oathsSection 711 of title 31,
			 United States Code, is amended by striking paragraph (4) and inserting the
			 following:
			
				(4)administer oaths
				to witnesses when auditing and settling accounts and, with the prior express
				approval of the Comptroller General, when investigating fraud or attempts to
				defraud the United States, or irregularity or misconduct of an employee or
				agent of the United
				States.
				.
		4.Access to
			 certain information
			(a)Access to
			 certain informationSubchapter II of chapter 7 of title 31,
			 United States Code, is amended by adding at the end the following:
				
					721.Access to
				certain information
						(a)No provision of
				the Social Security Act, including section 453(l) of that Act (42 U.S.C.
				653(l)), shall be construed to limit, amend, or supersede the authority of the
				Comptroller General to obtain any information or to inspect or copy any record
				under section 716 of this title.
						(b)No provision of
				the Federal Food, Drug, and Cosmetic Act, including section 301(j) of that Act
				(21 U.S.C. 331(j)), shall be construed to limit, amend, or supersede the
				authority of the Comptroller General to obtain any information or to inspect or
				copy any record under section 716 of this title.
						(c)No provision of
				the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (Public Law 94–435)
				and the amendments made by that Act shall be construed to limit, amend, or
				supersede the authority of the Comptroller General to obtain any information or
				to inspect or copy any record under section 716 of this title, including with
				respect to any information disclosed to the Assistant Attorney General of the
				Antitrust Division of the Department of Justice or the Federal Trade Commission
				for purposes of pre-merger review under section 7A of the Clayton Act (15
				U.S.C. 18a).
						(d)(1)The Comptroller General
				shall prescribe such policies and procedures as are necessary to protect from
				public disclosure proprietary or trade secret information obtained consistent
				with this section.
							(2)Nothing in this section shall be
				construed to—
								(A)alter or amend the prohibitions
				against the disclosure of trade secret or other sensitive information
				prohibited by section 1905 of title 18 and other applicable laws; or
								(B)affect the applicability of section
				716(e) of this title, including the protections against unauthorized disclosure
				contained in that section, to information obtained consistent with this
				section.
								(e)Specific
				references to statutes in this section shall not be construed to affect access
				by the Government Accountability Office to information under statutes that are
				not so
				referenced.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 7 of title
			 31, United States Code, is amended by inserting after the item relating to
			 section 720 the following:
				
					
						721. Access to certain
				information.
					
					.
			5.Notice to Congress if
			 agencies do not provide requested information
			(a)Notice to
			 CongressSubchapter II of chapter 7 of title 31, United States
			 Code, (as amended by section 4 of this Act) is further amended by adding at the
			 end the following:
				
					722.Notice to Congress if
				agencies do not provide requested informationIf in the discharge of the official duties
				of the Comptroller General (including any audit, evaluation, or investigative
				duties) relating to any request from a committee of Congress or a Member of
				Congress, the Comptroller General requests information from an agency and the
				agency does not provide that information within 30 days after the date of
				receiving the request, the Comptroller General shall submit notice that the
				agency has not provided the information to the Comptroller General to—
						(1)any committee of Congress that made the
				related request to the Comptroller General; or
						(2)any Member of Congress who made the related
				request to the Comptroller
				General.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 7 of title
			 31, United States Code, is amended by inserting after the item relating to
			 section 721 (as added by section 4 of this Act) the following:
				
					
						722. Notice to Congress if
				agencies do not provide requested
				information.
					
					.
			5.
			 6.Agency reportsSection 720(b) of title 31, United States
			 Code, is amended—
			(1)in the matter
			 preceding paragraph (1), by inserting or planned after
			 action taken; and
			(2)by striking
			 paragraph (1) and inserting the following:
				
					(1)the Committee on
				Homeland Security and Governmental Affairs of the Senate, the Committee on
				Oversight and Government Operations of the House of Representatives, the
				congressional committees with jurisdiction over the agency program or activity
				that is the subject of the recommendation, and the Government Accountability
				Office before the 61st day after the date of the report;
				and
					.
			
	
		April 24, 2012
		Reported with amendments
	
